       Case 4:19-cr-00135-DPM Document 46 Filed 02/09/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

UNITED STATES OF AMERICA                                      PLAINTIFF

v.                         No. 4:19-cr-135-DPM

ARTEZ WRIGHT                                               DEFENDANT

                   THIRD AMENDED GENERAL
                 CRIMINAL SCHEDULING ORDER

      This case has been continued and re-set for trial on 28 June 2021.
The Court orders the following schedule to move this case forward
fairly and efficiently to a prompt resolution.

      Thirty Days Before Trial Date—File a Joint Report answering
        these questions:

           o Is this case ready for trial or a plea?

           o If trial-ready, how many six-hour days are needed?

           o If a party intends to seek a continuance, how long a delay
             will be requested and why?

      Twenty-One Days Before Trial Date

           o In trial-ready cases:

                 1.    File any pre-trial motions. A response to any
                       motion is due seven calendar days after the
                       motion is filed; and
       Case 4:19-cr-00135-DPM Document 46 Filed 02/09/21 Page 2 of 2




                  2.    File notice of submitting proposed jury
                        instructions to chambers. Focus on and submit
                        only elements instructions, citing models and
                        authority; the Court will use standard
                        introductory and closing instructions.

              o In cases that are not trial-ready or where a guilty plea
                will be offered, do one of two things:

                  1.   Get a plea date set with chambers and submit the
                       proposed plea agreement to chambers; or

                  2.   File a motion for continuance.

     So Ordered.


                                  __________________________
                                  D.P. Marshall Jr.
                                  United States District Judge

                                  9 February 2021




August 2020
